In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondent which denied petitioner’s protest against an order of the local rent administrator *953for Brooklyn granting his application for an increase in maximum rent as to two dwelling apartments on the ground that the increases were inadequate, the appeal is from the order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ.